10 S.Ct. 614
134 U.S. 514
33 L.Ed. 1006
SMALLv.NORTHERN PAC. R. CO.
March 31, 1890.

John G. Wooley, for appellant.
W. P. Clough, A. H. Garland, and Heber J. May, for appellee.
FULLER, C. J.


1
This appeal must be dismissed for want of jurisdiction. Small filed his bill in the district court of the fourth judicial district of the state of Minnesota, whence the cause was subsequently removed into h e circuit court of the United States for the district of Minnesota, and, upon hearing, resulted on the 24th day of June, 1884, in a decree dismissing the complainant's bill, and rendering judgment in favor of the defendant for its costs to be taxed. On the 25th day of June, 1884, the complainant prayed an appeal to this court, which was granted. On the 21st day of May, 1886, complainant filed an appeal-bond, and a citation was issued, returnable at the October term, 1886, dated April 30, 1886. The record herein was filed October 19, 1886. The only appeal which from the record before us appears to have been prayed and allowed was that of the 25th day of June, 1884. But, as we have said many times before, inasmuch as the record was not filed at the term succeeding the allowance of the appeal, that appeal ceased to have any operation or effect, and the case stood as if it had never been allowed. There was no allowance of an appeal after that, and when the record was filed on the 19th day of October, 1886, this was not done in pursuance of an appeal still in force, nor could an appeal then have been allowed, as two years had expired from the date of the final decree. This appeal was not 'taken' as provided, and we are therefore compelled to dismiss it. Credit Co. v. Railway Co., 128 U. S. 258, 9 Sup. Ct. Rep. 107; Richardson v. Green, 130 U. S. 104, 9 Sup. Ct. Rep. 443; Evans v. Bank, ante, 493. Appeal dismissed for want of jurisdiction.